         Case 1:20-cv-03388-EGS Document 30-1 Filed 03/11/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MICHIGAN WELFARE RIGHTS
ORGANIZATION, et al.,

                        Plaintiffs,
v.                                                          Case No. 1:20-cv-03388-EGS

DONALD J. TRUMP, et al.,


                        Defendants.


                        DECLARATION OF MONIQUE N. LIN-LUSE


I state, under penalty of perjury, that:


        1)      My full name is Monique N. Lin-Luse.

        2)      I am an attorney at the NAACP Legal Defense & Educational Fund, Inc., at 40

Rector Street, 5th Floor, New York, New York 10006; Phone: (212) 965-2200; Fax: (212) 226-

7592; mlinluse@naacpldf.org.

        3)      I am admitted to practice in all of the courts of the State of Pennsylvania

(admitted 2010); all of the courts of the State of New York (admitted 2019); the U.S. District

Court for the Western District of Tennessee (admitted 2014), the U.S. District Court for the

Eastern District of Michigan (admitted 2020); and the U.S. Court of Appeals for the 11th Cir.

(admitted 2017).

        4)      I am in good standing and eligible to practice in all courts to which I am

admitted. I have not incurred disciplinary action from any bar.

        5)      I have been admitted to practice pro hac vice before this Court on one occasion

within the past two years.

                                                  1
        Case 1:20-cv-03388-EGS Document 30-1 Filed 03/11/21 Page 2 of 2




       6)     I do not engage in the practice of law from an office located in the District of

Columbia. I am not a member of the D.C. Bar, and I do not have a membership application

pending.



Executed on March 11, 2021.


                                                    Monique Line-Luse
                                                    NAACP LEGAL DEFENSE AND
                                                    EDUCATIONAL FUND, INC.
                                                    40 Rector St., 5th Floor
                                                    New York, NY 10006
                                                    Tel.: (212) 965-2200
                                                    Fax.: (212) 226-7592
                                                    mlinluse@naacpldf.org

                                                    Applicant Attorney for Plaintiffs




                                                2
